 

 

‘
oe eat sat oaths owt enedhllimantits etna

ON ee te te

 

 

Ce een ae eee

meee eee

‘

Case 3:19-cr-00111-MEM Document 6 Filed 04/10/19 Page 1of 5

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF PENNSYLVANIA

IN THE MATTER OF APPLICATION FOR

. ADMISSION TO PRACTICE IN THIS COURT :

3-19ca|I|

_Pohert 6. Barnes , hereby petition the United States District
Cou ft Mids o Pryor me protzn Dota fat Cot In
support of my petition, ! state as follows:

My office address is: Barnes Luw

60l Sevfk Fiscerow St. [ste. YOS-O

Los Angeles , CA GOol?
Office Telaphone: — </3- 330 - SFY] pn 3/0-S/0-671]

| was admitted to practice before the Courts listed below on the date shown after
the name of each Court, and | am currently a member in good standing of at those Courts.

 

l¢hnessee, Suprim 6. Cour f [-25-02 tA Cin, CLA
Y- I7- ov; Coli borne Seppeme Cou F Y-Y- OS”

 

 

by stiomey ideriticalion number ls: Cab Ber # 235919

 

FOR COURT USE ONLY
_____ GENERAL ADMISSION:
GRANTED BY THE COURT:. _. _ Date: _

_CQ SPECIAL ADMISSION:

GRANTED BY THE COURT

  

 

 

 

 

ae meee eee

 

 

 
 

 

 

 

. Case 3:19-cr-00111-MEM Document 6 Filed 04/10/19 Page 2 of 5

Please Answer the Following Questions:

All occasions, any, on which | have been convicted of a crime (eubeequent to my
becoming an attomey), censured, suspended, disciplined or disbarred by any court are set
forth 98 folows: (State the facts and circumstances connected with each; if none, state

Ff he rever been Aisei'p lined or reprimanded by ony

stale bar or cour fF. No ethcees complaints, fives porpenrced

 

fee CLE com of dues ™% Ww L. allen £ thesbb 4A wes thachive:

Ledachtamauf rs Curren ty reg ee PuerFveof
All occasions, if any, on which | have been held in contempt of court
a8 follows: (State the nature and fina! disposition of contempt: if none, state “none”. ha

 

Ido, do not have any disciplinary action, contempt or other
proceedings volving me ‘ding before any court. (Check the appropriate space.) If
there are pending proceedings, please explain:

 

 

tam seeking:
__. General Admission under Local Rule LR 83.8.1

__X __ Special Admission (epecity by a check which rule) under

LR 63,.8.2.1.X_, LR 63.8.2.2__, LR 83.8.2.3 _, or LR 63.8.2.4 __

Hf seeking special admission under Loca! Rules LR 83.8.2.1, LR 83.8.2.2, LR 83.8.2.3, or
LR 83.8.2.4, the basis for my admission under the designated rute Is as follows:

pee hac God's fey

 

NAME THE PARTY YOU REPRESENT:
Nicholas E- Dh ley
special admission ts requested fora vartioular case, please list case number and caption:
cae# 2°/9-cr-Ool//
Caption # LsA _u. Stace ley

 

 

 

 

 
 

 

 

 

he re a tenes

Case 3:19-cr-00111-MEM Document6 Filed 04/10/19 Page 3 of 5

| understand that:

1)

2)

3)

if seeking admission under Section LR 83.8.2.2, LR 83.8.2.3, or 83.8.2.4,
| must submit a letter from a superior stating the agency with which | am
biaved and the duties performed which qualify me for admission under

If petitioning for admission, only in a particular case, under Rule LR 83.8.2. 1,
| need no sponsor's certificate. Any attomey specially admitted under LR
83.8.2.1, shail, in each proceeding In which he or she appears, have
associate counsel who is generally admitted under Local Rule 83.8.1 to
practice in this court, whose appearance shail also be entered of record and
upon whom all pleadings, motions, notices, and other papers may be served
In accordance with any statute or applicable rule. The attendance of any

. such associate counsel upon the hearing of any motion or the taking of any

testimony shall be sufficient appearance for the party or parties represontad
by such associate counsel. Elther the specially admitted attomey or
associate counse] must be fully prepared to participate in any hearings,
arguments, conferences and trials. (See LR 83.9)

Hf special admission is requested for a particular case, please list the name,
address, telephone number and bar identification number of associate
counsel to be entered of record in the case:

C pen din ,

 

 

if seeking general adrnission under Rule LR 83.8.1, | must be a member of

the bar of the Supreme Court of Pennsyivania and have a sponsor who Is a
member in good standing of the Bar of this Court present to move for my
admission and | must submit the sponsor's certificate with my petition.

 

PETITIONER

 

(Bar identification Number and State where admitted)

 

(Date)

By signing this petition for admission, | acknowledge that | have read the attached .
Middle Distict of Pennsyivania Code of Professional Conduct and agree to subscribe to

‘the standards set forth in the Code. .

NAME OF PETITIONER Reber }_€. Barnes

 

 

 

 
 

 

 

Shieh tS 2 ured ae aN eet in BH

rts ee

Case 3:19-cr-00111-MEM Document 6. Filed 04/10/19 Page 4o0f 5

UNITED STATES DISTRICT COURT
_ FOR THE
MIDDLE DISTRICT OF PENNSYLVANIA
CODE OF PROFESSIONAL CONDUCT

As a member of the Bar of the United States District Court for the Middle District

of Perinsyivania, | will strive for the following professional ideal:

1.

The rule of law will govern my entire conduct. | will not violate the law or place myself
above the law.

| will treat with civility and respect the lawyers, cilents, opposing parties, the court and all
the officials with whom | work. Professional courtesy is compatible with vigorous
advocacy and zealous representation. Even though antagonism may be expected by
my cilent, it Is not part of my duty to my cilent.

| wil respect other lawyers’ schedules as my own, and will seek agreement on meetings,

Gepositions, heasings, and trial dates. A reasonable request for a scheduling
accommodation should never be unreasonably refused.

Communications are life fines. | will keep the lines open. Telephone calls and
correspondence are a two-way channel; | will respond to them promptly. -

[will be punctual in appointments, communications and tn honoring scheduled
appearances. Neglect and tardiness are demeaning to others and to the judicial

1 wil eamestly attempt to resolve differences through negotiation, expeditiously and
without neediess expense.

Procedural rules are necessary to judicial order and decorum. | will be mindful that

pleadings, discovery processes and motions cost time and money. | will not use them .
heediessly. ff an adversary {s entitled to something, | will provide it without unnecessary
formaiities.

1 will not engage In conduct that brings disorder or disruption to.the courtroom. | will
advise my client and witnesses appearing in court of the proper conduct expected and
required there and, to the best of my ability, prevent my cilent and witnesses from
creating disorder or disruption. :

Before dates for hearings or trials are set, or If that is not feasible Immediately after such
date has been set, | will attempt to verify the availability of necessary participants and

_ witnesses 80 | can prompity notify the court of any likely problems.

} agree to subscribe to the above
Code of Professional Conduct:

ee

 

Signhture . _/

 
Case 3:19-cr-00111-MEM Documenté6 Filed 04/10/19 Page 5of5

 

 

 

 

 

 

 
